Case 20-06079-pmb          Doc 4   Filed 06/05/20 Entered 06/05/20 11:25:42       Desc Main
                                   Document      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                            :      CHAPTER 7
                                                  :
TRACY DENNIS,                                     :
                                                  :      CASE NO. 20-63562-PMB
         Debtor.                                  :
                                                  :
                                                  :
S. GREGORY HAYS, Chapter 7 Trustee for the        :
Estate of Tracy Dennis,                           :
                                                  :
         Plaintiff,                               :
                                                  :
v.                                                :
                                                  :      ADVERSARY PROCEEDING
                                                  :      NO. 20-06079-PMB
UNITED COMMUNITY BANK,                            :
                                                  :
         Defendant.                               :

                          ACKNOWLEDGEMENT OF SERVICE AND
                             STIPULATION EXTENDING TIME

         United Community Bank (the “Defendant”), by and through undersigned counsel hereby

acknowledges service of the Summons in an Adversary Proceeding [Doc. No. 2] (the

“Summons”) and the Complaint [Doc. No. 1] (the “Complaint”) in the above styled action and

waives any further or additional service of the Summons or Complaint – reserving, and without

prejudice to, any defenses or arguments other than sufficiency of service of process and

sufficiency of process.

         In addition, S. Gregory Hays, Chapter 7 Trustee (the “Plaintiff”) for the bankruptcy

estate of the Tracy Dennis (the “Bankruptcy Estate”), and the Defendant, by and through

undersigned counsel, and, pursuant to Local Rule 9006-1, hereby stipulate that the time within

which the Defendant may answer or otherwise plead shall be extended through and including


15057574v1
Case 20-06079-pmb          Doc 4        Filed 06/05/20 Entered 06/05/20 11:25:42       Desc Main
                                        Document      Page 2 of 3


July 25, 2020. This is the first such extension of time to which Plaintiff and the Defendant have

agreed.


          This 5th day of June, 2020.
                                                      ARNALL GOLDEN GREGORY LLP
                                                      Attorneys for Chapter 7 Trustee

                                                      By: /s/ Michael J. Bargar
                                                         Michael J. Bargar
                                                         Georgia Bar No. 645709
                                                      171 17th Street NW, Suite 2100
                                                      Atlanta, Georgia 30363-1031
                                                      Phone: (404) 873-8500
                                                      Email: michael.bargar@agg.com


                                                      LAW OFFICES OF ELIZABETH A.
                                                      STUHLDREHER
                                                      Attorneys for Defendant

                                                      By: /s/_Elizabeth A. Stuhldreher
                                                          (with express permission by MJB)
                                                          Elizabeth A. Stuhldreher
                                                          Georgia Bar No. 690147
                                                      P. O. Box 327
                                                      Ellijay, GA 30540
                                                      Phone: 706.889.0444
                                                      Email: stuhldreherlaw@gmail.com




15057574v1
Case 20-06079-pmb          Doc 4      Filed 06/05/20 Entered 06/05/20 11:25:42         Desc Main
                                      Document      Page 3 of 3


                                   CERTIFICATE OF SERVICE

       This is to certify that I, Michael J. Bargar, am over the age of 18 and that I have this day
served a true and correct copy of the foregoing Acknowledgement of Service and Stipulation
Extending Time by first class United States mail, with adequate postage affixed to assure
delivery on all those persons or entities set forth below at addresses stated:

Elizabeth A. Stuhldreher
P. O. Box 327
Ellijay, GA 30540


        This 5th day of June, 2020.

                                                              /s/ Michael J. Bargar
                                                              Michael J. Bargar
                                                              Georgia Bar No. 645709




15057574v1
